Citation Nr: 1527793	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-28 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Lewis County Hospital District No. 1, Morton General Hospital, Morton, Washington, for medical treatment on November 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 until June 1954.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2013 administrative decision of the Portland, Oregon Veterans Affairs medical Center (VAMC), which disapproved a claim for payment for care at the Lewis County Hospital District No. 1, Morton General Hospital, Morton, Washington on November 5, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran received emergent medical treatment at Lewis County Hospital District No. 1, Morton General Hospital on November 5, 2012; VA facilities were not feasibly available.

2. At the time of the November 5, 2012 treatment, the Veteran had coverage under a health-plan contract for payment, specifically Medicare Parts A and B; these did not provide total coverage.


CONCLUSION OF LAW

To the extent permitted under 38 C.F.R. § 17.1005(e)(f) (2014), the criteria for payment or reimbursement of medical expenses incurred at the Lewis County Hospital District No. 1, Morton General Hospital, Morton, Washington on November 5, 2012, have been met. 38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002, 17.1005(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, as codified in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725; thus, the provisions of the VCAA are not applicable.

Legal Criteria

The Veteran is seeking entitlement to reimbursement or payment for medical expenses incurred at the Lewis County Hospital District No. 1, Morton General Hospital, Morton, Washington on November 5, 2012.

As the Veteran was treated for a non-service connected condition, 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002 applies to the issue of entitlement to medical reimbursement for emergency treatment. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h).

Under the statute, in order to be entitled to payment or reimbursement for medical expenses incurred, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Effective February 1, 2010, Congress amended 38 U.S.C.A. § 1725. The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so. See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495. Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above. The amended regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012. See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f). The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party. See amended 38 C.F.R. § 17.1005(e) and (f).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The claims folder reflects that the Veteran received treatment at a non-VA facility for chest pain associated with a heart condition, on November 5, 2012. The treatment was for a non-service connected condition. The claims folder reflects, and the Veteran concedes, that at the time of his treatment he was covered under Medicare Parts A and B. (See April 2015 informal hearing presentation and November 2012 admission summary sheet). The Veteran contends however, that Medicare Parts A and B did not provide total coverage, and he is still liable financially liable for medical services rendered. 

The Veteran was denied reimbursement of medical expenses incurred on November 5, 2012, solely due to him having some coverage under Medicare Parts A and B. As VA does not allege, nor does the claims folder reflects, that the Veteran is precluded from payment or reimbursement for any reason other than his Medicare coverage, a discussion in regard to the other criteria set forth in 38 C.F.R. § 17.1002 is not necessary.

Generally, a veteran seeking reimbursement for emergency services rendered, who has insurance, is barred from payment or reimbursement for his remaining debt. 38 C.F.R. § 17.1002(g) (requiring that a veteran not have medical insurance coverage which allows for payment or reimbursement, in whole or in part, for the incurred medical expenses). However, as mentioned above, VA allows payment to be considered even if an applicant has a third-party payer or has contractual or legal recourse against a third-party payer. In those situations, VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party. 38 C.F.R. § 17.1005(e) and (f). As there is no indication the other criteria set forth in 38 C.F.R. § 17.1002, other than insurance coverage, have not been met; the Board finds that payment or reimbursement of medical expenses incurred for medical treatment on November 5, 2012, is warranted, to the extent available under 38 C.F.R. § 17.1005(e) and (f).


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Lewis County Hospital District No. 1, Morton General Hospital, Morton, Washington on 

November 5, 2012, is granted, to the extent available under 38 C.F.R. § 17.1005(e) and (f).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


